Case 14-23213        Doc 65     Filed 04/04/19     Entered 04/04/19 11:55:18          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 14-23213
         Robert J Simon
         Diane Simon
                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Glenn Stearns, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 06/23/2014.

         2) The plan was confirmed on 09/19/2014.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
10/06/2017.

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 09/21/2017.

         5) The case was completed on 11/30/2018.

         6) Number of months from filing to last payment: 53.

         7) Number of months case was pending: 57.

         8) Total value of assets abandoned by court order: $0.00.

         9) Total value of assets exempted: $5,606.00.

         10) Amount of unsecured claims discharged without payment: $187,895.36.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 14-23213       Doc 65        Filed 04/04/19    Entered 04/04/19 11:55:18                 Desc         Page 2
                                                   of 3



 Receipts:

        Total paid by or on behalf of the debtor               $95,663.55
        Less amount refunded to debtor                            $979.95

 NET RECEIPTS:                                                                                    $94,683.60


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                 $4,000.00
     Court Costs                                                               $0.00
     Trustee Expenses & Compensation                                       $4,634.62
     Other                                                                     $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                  $8,634.62

 Attorney fees paid and disclosed by debtor:                     $0.00


 Scheduled Creditors:
 Creditor                                       Claim         Claim            Claim        Principal      Int.
 Name                                 Class   Scheduled      Asserted         Allowed         Paid         Paid
 ALLIED BUSINESS ACCOUNTS         Unsecured      1,006.00       1,006.00         1,006.00        270.12        0.00
 BECKET & LEE LLP                 Unsecured      5,172.00       5,172.00         5,172.00      1,388.74        0.00
 BECKET & LEE LLP                 Unsecured            NA         752.26           752.26        201.99        0.00
 COMENITY BANK                    Unsecured            NA         177.24           177.24          47.59       0.00
 CREDIT FIRST NA                  Unsecured            NA         249.75           249.75          67.06       0.00
 DISCOVER BANK                    Unsecured      4,270.00       4,184.84         4,184.84      1,123.68        0.00
 DISCOVER BANK                    Unsecured      3,341.00       3,261.66         3,261.66        875.79        0.00
 FIRST NATIONAL BANK OF OMAHA     Unsecured            NA       9,609.38         9,609.38      2,580.23        0.00
 ILLINOIS DEPT OF REVENUE         Priority            0.00           NA               NA            0.00       0.00
 INTERNAL REVENUE SERVICE         Priority            0.00           NA               NA            0.00       0.00
 JEFFERSON CAPITAL SYSTEMS        Unsecured            NA       5,209.41         5,209.41      1,398.79        0.00
 LVNV FUNDING                     Unsecured         567.00        645.39           645.39        173.29        0.00
 PORTFOLIO RECOVERY ASSOC         Unsecured         454.00        454.58           454.58        122.06        0.00
 PORTFOLIO RECOVERY ASSOC         Unsecured            NA       2,671.53         2,671.53        717.34        0.00
 PYOD                             Unsecured            NA       7,640.03         7,640.03      2,051.44        0.00
 PYOD                             Unsecured            NA     10,635.27        10,635.27       2,855.69        0.00
 PYOD                             Unsecured            NA       4,891.00         4,891.00      1,313.29        0.00
 QUANTUM3 GROUP                   Unsecured     10,221.00     10,121.99        10,121.99       2,717.87        0.00
 REAL TIME RESOLUTIONS            Unsecured    122,500.00            NA               NA            0.00       0.00
 ILLINOIS TOLLWAY                 Unsecured           0.00           NA               NA            0.00       0.00
 CHASE                            Unsecured     12,797.00            NA               NA            0.00       0.00
 CHASE                            Unsecured      3,821.00            NA               NA            0.00       0.00
 SPECIALIZED LOAN SERVICING LLC   Secured             0.00    68,144.01        68,144.01      68,144.01        0.00




UST Form 101-13-FR-S (9/1/2009)
Case 14-23213        Doc 65      Filed 04/04/19     Entered 04/04/19 11:55:18              Desc    Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                  $68,144.01         $68,144.01              $0.00
       Mortgage Arrearage                                     $0.00              $0.00              $0.00
       Debt Secured by Vehicle                                $0.00              $0.00              $0.00
       All Other Secured                                      $0.00              $0.00              $0.00
 TOTAL SECURED:                                          $68,144.01         $68,144.01              $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00               $0.00            $0.00
        Domestic Support Ongoing                               $0.00               $0.00            $0.00
        All Other Priority                                     $0.00               $0.00            $0.00
 TOTAL PRIORITY:                                               $0.00               $0.00            $0.00

 GENERAL UNSECURED PAYMENTS:                             $66,682.33         $17,904.97              $0.00


 Disbursements:

         Expenses of Administration                             $8,634.62
         Disbursements to Creditors                            $86,048.98

 TOTAL DISBURSEMENTS :                                                                      $94,683.60


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 04/04/2019                             By:/s/ Glenn Stearns
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
